DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered. Claim 1 has been amended and claims 17-32 are added to the current application, claims 6-14 remain withdrawn for being directed to non-elected invention of food product and method of making the emulsion. Product claims 1, 3, 5, 16-32 are pending and examined in the current application.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claim term interpretation Notes 
Specification paragraph 0049 “medium shear” is defined at a shear of 5,000rpm and “low shear” is a below 5,000rpm.
Specification paragraph 0021 states that “Any sugar such as a monosaccharide or a disaccharide, can be used.  Examples include sucrose, fructose and/or glucose…”  Thus, the term “sugar” is not limited to sucrose and includes other known sugars.

Claims 1, 3, 5, 16-25 and 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Declercq et al (WO 2012/041523 A1), hereinafter Declercq, in view of Helfer ich et al (US 2003/0175385 A1), hereinafter Helfer ich.

Regarding claims 1 and 3, Declerecq teaches an emulsion of an aqueous phase in a lipid phase (Declerecq Abstract and Page 3, summary of invention where water -in-oil is taught) , comprising: 
a. a dispersion of an aqueous phase in the form of droplets throughout a lipid phase, wherein the lipid in the lipid phase is crystalline (Declerecq, page 4, lines 24-26); wherein 
b. the emulsion aqueous phase comprises from 5 to 60 wt.% of a sweetener based on the total weight of the emulsion (Declerecq, page 6, lines 26-33 where 25-60%  sweetener is taught by weight based on the total weight of the aqueous  phase)and at least 95% of the sweetener is in the aqueous phase Declerecq, page 4, line 27, page 6, lines 35-37, also see page 5, lines 20-22 where example of lipid composition taught by Declerecq includes cocoa butter and anhydrous milk fat only and specifically see Page 12 Table 1 where it is clearly states that all sweetener added is in the aqueous phase), wherein the sweetener is sugar, sweetened water sucrose, fructose, glucose, fruit juice, fruit syrup, honey, maple syrup, molasses, or combinations thereof (Declerecq, page 4, lines 11-14 where sugar and sugar substitutes are taught, page 6, line 3-15 where any sugar, including sucrose, fructose, glucose, honey , maple syrup are taught); 
c. the emulsion comprises an emulsifier (Declerecq, page 4, lines 11-15 ); 
d. non-fatty cocoa solids and/or non-fatty milk solids present in the lipid phase (Declerecq, page 5, lines 20-33 where cocoa solids and non-fat milk solids inclusion in lipid phase is clearly taught), and 
e. the emulsion comprises from 10 to 70 wt.% of aqueous phase, based on the total weight of the emulsion (Declerecq, page 4, lines 29-33 where up to 60% water is taught), and from 35 to 90 wt.% of lipid phase, based on the total weight of the emulsion (Declerecq, page 4, lines 29-33 where lipids as little as 40% are taught), and has a temperature of 8°C or lower (Declerecq Page 3, lines 35-36, page 7, lines 35-37 and page 9 lines 8-10 where cooling in the fridge is taught, also Example on page 10, lines 30-31 where cooling is taught with temperature 6-8°C or -18°C). Thus, the product of claim 1 is taught by Declercq as applied above. Claim 3 further limits the emulsion of claim 1, wherein the lipid phase comprises cocoa butter and/or cocoa butter alternatives, which is also taught by Declerecq, page 5, line 1-20 where cocoa butter and its alternatives.
Claim 1 also recites 
Claim 1 also recites process steps “wherein the emulsion of the aqueous phase in the lipid phase is obtained by a process comprising: 
i. providing a lipid phase and an aqueous phase, said aqueous phase comprising at least 95% of the sweetener 
ii. emulsifying the aqueous phase with part of the lipid phase to obtain a pre-emulsion of the aqueous phase in said part of the lipid phase,
iii. optionally cooling the pre-emulsion obtained in step ii (, and 
iv. adding part of the lipid phase under medium to low shear “.
Where the limitation of  aqueous phase comprising at least 95% of the sweetener (already addressed above composition taught by Declerecq includes cocoa butter and anhydrous milk fat only and specifically see Page 12 Table 1 where it is clearly states that all sweetener added is in the aqueous phase 

The limitations Claim 1 recites the limitation of “I providing a lipid phase and an aqueous phase” “ii emulsifying the aqueous phase with part of the lipid phase to obtain a pre-emulsion of the aqueous phase in said part of the lipid phase”, “iii optionally cooling the pre-emulsion obtained in step ii” and “iv. adding part of the lipid phase under medium to low shear “. It is noted that whereas claim 1 is a product claim, limitation of “water at a temperature in a range of 60ºC to 70ºC”, is a process limitation.  As such claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

The applied art to Declecq teaches the composition as claimed and also teaches substantially the claimed process wherein a lipid phase and an aqueous phase (Declerecq, pages 5 and 6 and page 7, lines 30-37 to page 9, line 14), emulsifying the aqueous phase with part of the lipid phase (Declerecq, Page 7, lines 30-32-35 to page 9, line 14), optional step of cooling Declerecq, page 7, lines 35-37 to page 9, line 14) and mixing under shear of 100-2000 rpm, which falls in the low shear definition provided in applicant’s specification (Specification paragraph 0049 “low shear” is a below 5,000rpm). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Further regarding the method of making the emulsion as recited in claim 1, the claimed limitation is a product by process limitation, and thus the process is considered only as much as it affects the final product.  In the instant case, although the specification generally states that the process provides increased stability, snapping, hardness and reduced brittleness and elasticity (see at least paragraph 0052), the evidence provided (see paragraphs 0057-0067) only appears to show that the process may affect the hardness of the product. Since claim 1 does recite any limits on the hardness of the emulsified product, it follows that the invention as claimed is obvious in view of Declercq.
Since Declercq  teaches of a chocolate emulsion, wherein the chocolate may be used on any desirable application including on coatings for ice creams (abstract, page 4 lines 4-9 and page 9 lines 15-27). To use the disclosed product (chocolate) in a manner disclosed (as a coating), for known chocolate coated foods would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, Helferich et al (Helferich) which also teaches of a fat based type emulsion coating for foods teaches that edible frozen matrixes for coating, such as ice creams are stored and present at a temperature of about -28.9C to about -15C (abstract and paragraphs 0013 and 0014).  It would have been obvious to store food products in known means, including storing a chocolate coated frozen confection at known temperatures for edible frozen matrixes, such as and including about -28.9 °C to about -15°C as shown by Helferich.  To store foods in known conditions would have been obvious and common sense to one of ordinary skill in the art.  In the instant case, the frozen confection would be stored at low temperatures so that the ice cream did not melt and re-freeze. 

Regarding the hardness of the emulsion as 500 grams or more as recited in claim 5, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case, as Declerecq teaches of an emulsion formed by substantially the same method as instantly claimed, and as the instant disclosure appears to indicate that the method results in the claimed hardness (see paragraphs 0057-0067) the product of Declerecq is considered to encompass or at least make obvious the product as instantly claimed.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the hardness of emulsion as per claims 5, 30 and 31, Declerecq teaches at the time of the effective filing date of the invention chocolate or emulsion products intended for coating frozen confections among other uses were known. Further Declerecq teaches emulsions where droplets of aqueous phase are dispersed throughout crystallized lipid phase so that the product is room temperature stable and do not suffer from phase separation upon storage while having a good mouthfeel and flavor (Declerecq Page 9, last para) but does not specify the hardness level at 8°C or less. However, confectionery emulsions were known to be made such that those products have the hardness in the desired range of claims 5, 30 and 31 as taught by Helferich. Helferich teaches of an emulsion with an aqueous phase dispersed in the form of droplets throughout a lipid phase by teaching of a fat based ganache coating that is a water in oil emulsion (abstract and paragraph 0042 where water in oil emulsion is taught).  Helferich encompasses or at least makes obvious the emulsion at a temperature below 8°C as recited in claim 1 and below 0°C as recited in claim 5, 30-31 by teaching that the emulsion product is coated onto a frozen confection and that frozen confections were stored in a freezer at about -28.9°C to -15°C (abstract and paragraphs 0013-0015).  Helferich teaches that the hardness of the emulsion product is from about 4,400-12,000 grams (abstract, paragraphs 0036, 0068, 0086 and claims 1, 21 and 32).  Helferich teaches that the emulsion product comprises emulsifiers; ice cream mix including sweeteners; about 0-27% water which represents the aqueous phase; and about 50-85% compound coating which refers to chocolate and chocolate like compositions including standard chocolate which was known to contain cocoa butter, and about 5-50% edible oil including cocoa butter which represent the lipid phase (abstract and paragraphs 0042-0045, 0048-0055, 0059, 0060, 0062, 0064, examples, and claims 1, 3, 5, 7, 10 and 34). Thus, making confectionery emulsion products that are meant to be used/ stored at or below 8C were well known in the art at the time of the effective filing date of the invention as taught by Helferich. It would have been obvious to one of ordinary skill in the art to specifically include the hardness in the composition of Declercq at least for the purpose of determining the storage stability of the emulsion product under common storage and transport conditions. One would have been further motivated to determine the hardness or firmness in the final product of Declercq to provide good flavored product with clear shelf life and storage temperature guidance on the package.  


 Regarding claims 16, Declerecq teaches an emulsion of claim 1, wherein the emulsion has a temperature of 0°C or lower (see Page 9 lines 8-10  and example on page 10, lines 30-31) where cooling in the fridge is taught as well as cooling is taught with temperature 6-8°C or -18°C, which falls in the claimed range.

Regarding claims 17-18, Declerecq teaches an emulsion of claim 1, wherein at least 99% of the sweetener is in the aqueous phase (claim 17) or all  of the sweetener is in the aqueous phase (claim 18),  see Declerecq pages 5 and 6 where aqueous and lipid phases are taught and specifically see Page 12 Table 1 where it is clearly states that all sweetener added is in the aqueous phase.

Regarding claims 19, Declerecq teaches an emulsion of claim 1, wherein the emulsion comprises 15 to 30 wt.% water based on the total weight of the emulsion ( see page 4, lines 29-33 of Declerecq) where up to 60% water is taught with preferred range of 15-30% water by weight based on the total weight of the emulsion.

Regarding claims 20, Declerecq teaches an emulsion of claim 1, wherein the emulsion comprises 10 to 40 wt.% of the sweetener Declerecq, page 6, lines 26-33 where 25-60%  sweetener is taught by weight based on the total weight of the aqueous  phase, which falls in the range as recited of 10-40% sweetener by weight. Calculations on Table 1 on page 12 teaches examples where sugar/ sweetener is 35.3 % or below by weight of the total weight of the emulsion show the range of sweetener as taught by Declercq falls in the claimed range.


New independent claim 21 and dependent claims 28 and 29 recite the following 
Claim 21 “A water-in-oil emulsion obtained by a process comprising: 
i. providing (a) a first lipid phase comprising an emulsifier; and 
(b) an aqueous phase comprising from 5 to 60 wt.% of a sweetener based on the total weight of the emulsion, wherein the sweetener is sucrose, fructose, glucose, honey, maple syrup, molasses, or combinations thereof, 
ii. combining and emulsifying the aqueous phase with the first lipid phase to obtain a pre- emulsion of the aqueous phase in said lipid phase, 
iii. optionally cooling the pre-emulsion obtained in step ii, and 
iv. adding a second lipid phase comprising non-fatty cocoa solids and/or milk solids to the pre-emulsion to produce the water-in-oil emulsion, wherein the water-in-oil emulsion comprises from 10 to 70 wt.% of the aqueous phase, 5 to 60% of the sweetener, at least 95% of which is in the aqueous phase, and from 35 to 90 wt.% of the lipid phase, each based on the total weight of the emulsion.”.
Claim 28 recites” emulsion of claim 21, wherein in step (ii), the liquid phase and the aqueous phase are combined and emulsified at a shear above 5000 rpm” and claim 29 recites “emulsion of claim 21, wherein in step (iv), the second lipid phase is added to the pre-emulsion at a shear of 1000 rpm to 5000 rpm “.
All the product limitations of claims 21, 28 and 29 have already been addressed in claims 1, 3, 5 and 16, hence the same rejection applies.
Claim 21 process limitations of “I providing a lipid phase and an aqueous phase” “ii combining and emulsifying the aqueous phase with first lipid phase to obtain a pre-emulsion of the aqueous phase in said lipid phase”, “iii optionally cooling the pre-emulsion obtained in step ii” and “iv. adding second  lipid phase under medium to low shear “. It is noted that whereas claim 21 is a product claim, limitation of “water at a temperature in a range of 60ºC to 70ºC”, is a process limitation.  As such claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

The applied art to Declecq (see rejection of claim 1teaches the composition as claimed and also teaches substantially the claimed process wherein a lipid phase and an aqueous phase (Declerecq, pages 5 and 6 and page 7, lines 30-37 to page 9, line 14), emulsifying the aqueous phase with part of the lipid phase (Declerecq, Page 7, lines 30-32-35 to page 9, line 14), optional step of cooling Declerecq, page 7, lines 35-37 to page 9, line 14) and mixing under shear of 100-2000 rpm, which falls in the low shear definition provided in applicant’s specification (Specification paragraph 0049 “low shear” is a below 5,000rpm). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Further regarding the method of making the emulsion as recited in claim 21, the claimed limitation is a product by process limitation, and thus the process is considered only as much as it affects the final product.  In the instant case, although the specification generally states that the process provides increased stability, snapping, hardness and reduced brittleness and elasticity (see at least paragraph 0052), the evidence provided (see paragraphs 0057-0067) only appears to show that the process may affect the hardness of the product. Since claim 1 does recite any limits on the hardness of the emulsified product, it follows that the invention as claimed is obvious in view of Declercq.

claims 22-23 recite the same limitations as claims 17-18, hence the same rejection applies Declerecq pages 5 and 6 where aqueous and lipid phases are taught and specifically see Page 12 Table 1 where it is clearly states that all sweetener added is in the aqueous phase).
Claim 24-25 recites the same limitations as claim 3, hence the same rejection applies  (Declerecq, page 5, line 1-20 where cocoa butter and its alternatives in lipid phase are taught, also see table 1 on page 12 where no sugar is added to lipid phase).
27. (New) The emulsion of claim 21, wherein the sweetener comprises sucrose (Declerecq, page 4, lines 11-14 where sugar and sugar substitutes are taught, page 6, line 3-15 where any sugar, including sucrose, fructose, glucose, honey , maple syrup are taught).
Claim s 30-31 have been rejected above with claim 5.
Regarding claim 32, Declerecq teaches an emulsion of claim 21, wherein the emulsion comprises 15 to 30 wt.% water based on the total weight of the emulsion (page 4, lines 29-33 of Declerecq) where up to 60% water is taught.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Declercq  and Helferich as applied above to claims 1, 3, 5, 16-25 and 27-32 in view of Basa et al (US 4313966), hereinafter Basa.
Regarding claim 26, Declercq teaches an  emulsion of claim 21, wherein the aqueous phase comprises syrup, honey, molasses (page 6, Declercq teaches that any sugar liquid or powder or crystalline can be used including mono and disaccharides and example include fructose, which is also known as  fruit sugar, honey, maple syrup and molasses). Declercq also teaches (Page 4, lines 15-20) where chocolate emulsion products containing fruit products are taught but is silent regarding fruit juice or fruit syrup in the aqueous phase. Declercq teaches inclusion of flavors and colors nutraceuticals in the aqueous phase (page 7, lines 15-17). However, fruit flavored syrups, juices were well known in the art of confections to provide unique color and flavors to confections while adding sweetness as taught by Basa. Basa teaches inclusion of  plant and fruit based colorants (column 7, lines 10-18) where Basa teaches dehydrated grape skin extract; dehydrated fruit juices which fall in the claimed category. Thus, making confectionery emulsion products including fruit based components in the aqueous phase were well known in the art at the time of the effective filing date of the invention as taught by Basa. It would have been obvious to one of ordinary skill in the art to specifically include natural ingredients like grape skin or fruit juice in the aqueous phase as a flavoring and or coloring agent 3in the composition of Declercq at least for the purpose of adding natural ingredients in the emulsion product that are inexpensive and are not detrimental to health as taught by Basa (Column 3, lines 25-30).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14-17 and 20 of copending Application No. 15/770,700 (‘700) as amended July 27, 2020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an emulsion of droplets of an aqueous phase in a lipid phase, wherein the lipid phase comprises lipids in crystalline form together with non-fatty cocoa and/or milk solids; the aqueous phase comprises a sweetener selected from sugars, honey, maple syrup, molasses or a combination thereof; the emulsion comprises 10-70% of the aqueous phase, 35-90% of a lipid phase, and a hardness of at least 3000 grams; the fat includes cocoa butter; the emulsion is at a temperature of -18C or lower; and the emulsion is formed by emulsifying a prepared lipid and a prepared aqueous phase followed by optional cooling.  ‘700 claims overlapping ranges to those as instantly claimed and thus the instantly claimed ranges are considered encompassed or at least obvious over the claims of ‘700.  Regarding claim 1, step iv, as ‘700 claims the non-fatty cocoa and/or milk solids are part of the lipid phase and are mixed at a rotational speed of not higher than 3000rpm (claim 20), the claims of ‘700 encompass adding part of the lipid phase under lower shear.
Regarding the emulsion as comprising 5-60% of the sweetener as recited in claim 1, although ‘700 does not specifically claim the amount of sweetener by weight of the emulsion, ‘700 does claim the sweetener is at a concentration of 30-95% by weight of the aqueous phase and that the aqueous phase is present in the emulsion from 10-70%, thus the use of about 3% (10% aqueous phase in the emulsion * 30% sweetener in the aqueous phase) to 66.5% (70% aqueous phase in the emulsion * 95% sweetener in the aqueous phase) sweetener within the emulsion as recited in the claims of ‘700 would have been obvious to one of ordinary skill in the art.
‘700 does not specifically claim the method of making the emulsion as comprising adding an emulsifier wherein the emulsion is formed with a pre-emulsion with part of the lipid phase as recited in claim 1.
Regarding the method of making the emulsion as comprising adding an emulsifier as recited in claim 1, the Examiner takes Official Notice that emulsifiers were known ingredients added to food products to aid in emulsification.  As ‘700 claims forming an emulsion, the use of a known ingredient for the formation thereof would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the emulsion as formed with a pre-emulsion with part of the lipid phase as recited in claim 1, as ‘700 claims the aqueous phase and at least part of the lipid phase is sheared at a rotational speed of at least 10,000 and the non-fatty cocoa and/or milk solids (which are claimed as part of the lipid phase) have been shear mixed at a rotational speed of less than 3000rpm, the claims of ‘700 are considered to encompass or at least make obvious the claimed product by process limitations of emulsifying an aqueous phase with at least part of the lipid phase (at a shear of 10,000) and adding part of the lipid phase (the non-fatty cocoa and/or milk solids) under low shear as claimed.  Regardless the claimed limitation is a product by process limitation, and thus the process is considered only as much as it affects the final product.  In the instant case, although the specification generally states that the process provides increased stability, snapping, hardness and reduced brittleness and elasticity (see at least paragraph 0052), the evidence provided (see paragraphs 0057-0067) only appears to show that the process may affect the hardness of the product.  As ‘700 claims a product with an overlapping hardness (claims 1 and 14, at least 3,000 grams) to that as claimed and disclosed (claim 5, 500 grams or higher) the product claimed by ‘700 is thus expected to encompass or at least make obvious the instantly claimed product.  The position of the office is further supported as the remarks filled February 12, 2019, page 6 state “The two-step addition of the lipid phase recited in claim 10 and claim 1 achieves the surprisingly balanced structured emulsion of claim 1, as evidenced by the differences in hardness…”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, and 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 13-15 and 19 of copending Application No. 15/770,642 (‘642) as amended July 23, 2020 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an emulsion of droplets of an aqueous phase in a lipid phase, wherein the lipid phase comprises lipids together with non-fatty cocoa and/or milk solids; the aqueous phase comprises a sweetener; the emulsion comprises 10-70% of the aqueous phase and 35-90% of a lipid phase; the fat includes cocoa butter; and the emulsion is formed by emulsifying a prepared lipid and a prepared aqueous phase followed by optional cooling.  ‘642 claims overlapping ranges to those as instantly claimed and thus the instantly claimed ranges are considered encompassed or at least obvious over the claims of ‘642.  Regarding claim 1, step iv, as ‘642 claims the non-fatty cocoa and/or milk solids are part of the lipid phase and are mixed at a rotational speed of not higher than 3000rpm (claim 19), the claims of ‘642 encompass adding part of the lipid phase under lower shear.
‘642 does not specifically claim the lipid phase as crystalline, the method of making the emulsion as comprising adding an emulsifier, the emulsion as formed with a pre-emulsion with part of the lipid phase, and the sweetener as in an amount of 5-60% and selected from sugars, honey, maple syrup, molasses or a combination thereof as recited in claim 1; the emulsion as with a hardness of 500 g or higher as recited in claim 5; and the emulsion as at a temperature of 8C or lower as recited in claim 1, preferably 0C or lower as recited in claim 16.
Regarding the lipid phase as crystalline as recited in claim 1, although ‘642 does not specifically claim the lipid phase as crystalline, as ‘642 claims the lipid phase includes a crystallization starter (claim 2), the formation of a crystalline lipid phase would have been encompassed or at least obvious over the claims of ‘642.
 Regarding the emulsion as comprising 5-60% sweetener selected from sugars, honey, maple syrup, molasses or a combination thereof as recited in claim 1, although ‘642 does not specifically claim the amount of sweetener by weight of the emulsion, as ‘642 claims the composition comprises a sweetener, and a sweetener, by definition performs the function of sweetening, it would have been obvious to adjust the amount of sweetener based on the desired sweetness to be imparted to the product.  Furthermore, the Examiner takes Official Notice that sugar was a commonly used sweetener for foods.  As ‘642 claims the use of a sweetener for foods, it would have been obvious and well within the purview of one of ordinary skill in the art to use a known and common sweetener, including sugar.  To use a known species of a claimed genius would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the method of making the emulsion as comprising adding an emulsifier as recited in claim 1, the Examiner takes Official Notice that emulsifiers were known ingredients added to food products to aid in emulsification.  As ‘642 claims forming an emulsion, the use of a known ingredient for the formation thereof would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the emulsion as formed with a pre-emulsion with part of the lipid phase as recited in claim 1, as ‘642 claims the aqueous phase and at least part of the lipid phase is sheared at a rotational speed of at least 10,000 and the non-fatty cocoa and/or milk solids (which are claimed as part of the lipid phase) have been shear mixed at a rotational speed of less than 3000rpm, the claims of ‘642 are considered to encompass or at least make obvious the claimed product by process limitations of emulsifying an aqueous phase with at least part of the lipid phase (at a shear of 10,000) and adding part of the lipid phase (the non-fatty cocoa and/or milk solids) under low shear as claimed.  
Regarding the emulsion as with a hardness of 500 g or higher as recited in claim 5, as ‘642 claims of an emulsion formed by the same method as instantly claimed, and as the instant disclosure appears to indicate that the method results in the claimed hardness (see paragraphs 0057-0067) the product claimed by ‘642 is considered to encompass or at least make obvious the product as instantly claimed.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the emulsion as at a temperature of 8C or lower as recited in claim 1, preferably 0C or lower as recited in claim 16, as ‘642 claims that the emulsion is part of a frozen food, it would have been obvious for the emulsion to be at temperatures within the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed July 23,2021 have been fully considered but they are not persuasive as the arguments are based on rejections based on Traitler for claims 1, 3, 5 and 16 as primary art, which have not been relied upon in the rejection above. Applicant has also added new claim 17-32, which have been addressed for the first time above.
Applicant’s arguments with respect to claim(s) 1, 3, 5 and 16 have been considered but are moot because the new ground of rejection does not rely on Traitler applied in the prior rejection of record. Applicant and the arguments regarding the 
Applicant argues that the disclosure of Helferich is to a ganache which was known as an oil in water emulsion, and thus cannot read upon an aqueous phase in a lipid phase (water in oil) emulsion as claimed without destroying the principle operation of the reference.  This argument is not convincing as it does not consider the teachings of the reference.  Helferich specifically teaches that an oil in water or a water in oil emulsion is formed (paragraph 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791